DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         Status of claims
Claims 1 and 3-17 as amended on filed on 12/16/2021 are pending and under examination.
Response to Arguments
Applicants’ arguments filed on 12/16/2021 and Declaration by Christiana Piangiolino filed on 12/16/2021 with respect to the claims as amended on 12/16/2021 have been fully considered and are persuasive. 
The rejection of claim under 35 U.S.C. 102 (a) (1) as being anticipated by US 9,492,377 (Monga et al) has been withdrawn because the cited reference does not teach administration of specific claimed strains for preventing or treating female urogenital infections. 
The rejection of claims under 35 U.S.C. 103 as being unpatentable over US 9,492,377 (Monga et al), Presti et al (“Evaluation of the probiotic properties of new Lactobacillus and Bifidobacterium strains and their in vitro effect”. Appl Microbiol Biotechnol., March 2015, 99, pages 5613-5626) and d’Orazio et al (“Microencapsulation of new probiotic formulations for gastrointestinal delivery: in vitro study to assess viability and biological properties”. Appl Microbiol Biotechnol., August 2015, 99, pages 9779-9789) has been withdrawn because the cited references alone or in combination do not teach or suggests administration of a combination of 3 specific claimed strains 
Deposit requirement has been met in the parent application 16/064,376 in the response/argument papers filed on 5/19/2020 (deposit statement) and in the additional papers filed on 5/19/2020 (3 deposit receipts).
 Claims 1 and 3-17are free from prior art and allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST. 
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 17, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653